DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1, 10, and 14-16 in the reply filed on 13 June 2022 is acknowledged.
3.	Applicants’ cancellation of claims 8 and 9 in the reply filed on 13 June 2022 is acknowledged.

Terminal Disclaimer
4.	The terminal disclaimer filed on 13 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,765,527 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
5.	Claims 1-7 and 10-20 are allowable. The restriction requirement between the different embodiments of the artificial disc, as set forth in the Office action mailed on 17 March 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 17 March 2022 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David M. Mello on 13 July 2022.
The application has been amended as follows:

1. (Currently Amended) A prosthetic intervertebral disc, comprising: 
a resilient core having a vertebrae-contacting top surface, a vertebrae-contacting bottom surface, and at least one sidewall; 
at least one sensor disposed in or on the resilient core, the at least one sensor including one or more sensors configured to measure a magnitude and a direction of compression of the resilient core; 
at least one processor operatively coupled to the at least one sensor and configured to process data, information, and/or signals from the at least one sensor; 
at least one mechanism configured to control, influence, or alter conditions of the resilient core as a function of the magnitude and the direction of the compression; and 
a wireless transmitter configured to transmit a signal based on the magnitude and direction of the compression, 
wherein the at least one mechanism comprises a stiffness control device that is adjustable to modify a stiffness of the resilient core, 
wherein the stiffness control device includes at least one heating element configured to raise a temperature of at least one region of the resilient core based on the magnitude and the direction of compression,
wherein raising the temperature of the at least one region of the resilient core will change the softness and/or pliability of said at least one region of the resilient core.
2. (Currently Amended) The prosthetic intervertebral disc of claim 1, wherein the at least one sensor is embedded in the resilient core.  
3. (Currently Amended) The prosthetic intervertebral disc of claim 1, comprising at least two sensors that are disposed in or on the at least one side wall of the resilient core.  
4. (Currently Amended) The prosthetic intervertebral disc of claim 1, wherein the at least one sensor includes at least one strain gauge sensor.  
5. (Currently Amended) The prosthetic intervertebral disc of claim 1, wherein the at least one sensor includes at least one temperature sensor.  
6. (Currently Amended) The prosthetic intervertebral disc of claim 1, wherein the at least one sensor includes at least one sensor configured for wireless charging.  
7. (Currently Amended) The prosthetic intervertebral disc of claim 1, wherein the signal representative of the magnitude and direction of compression is wirelessly transmitted to an external device.
8. (Canceled)
9. (Canceled)
10. (Currently Amended) The prosthetic intervertebral disc of claim 1, wherein the [[at least one heating element includes one or more heating elements configured to raise a temperature of a plurality of different regions of the resilient core.
11. (Currently Amended) The prosthetic intervertebral disc of claim 10, wherein the one or more heating elements includes at least one heating element ring.  
12. (Currently Amended) The prosthetic intervertebral disc of claim 11, wherein the at least one heating element ring includes a plurality of concentric heating element rings.
13. (Currently Amended) The prosthetic intervertebral disc of claim 12, wherein at least two of the concentric heating element rings are independently controllable.
14. (Currently Amended) The prosthetic intervertebral disc of claim 1, wherein the stiffness control device further includes at least one piezo element.  
15. (Currently Amended) The prosthetic intervertebral disc of claim 1, wherein the stiffness control device [[further includes an adjustable band or strap.  
16. (Currently Amended) The prosthetic intervertebral disc of claim 1, wherein the stiffness control device is adjustable using an electromagnet.
17. (Currently Amended) The prosthetic intervertebral disc of claim 1, wherein the resilient core includes a semipermeable material configured to release a medication [[
18. (Currently Amended) The prosthetic intervertebral disc of claim 1, further comprising: 
a medication disposed within the resilient core, wherein the resilient core is configured to release the medication based on the magnitude and direction of the compression.  
19. (Currently Amended) The prosthetic intervertebral disc of claim 1, further comprising:
a medication maintained in at least one reservoir disposed within the resilient core; 
a medication sensor configured to sense a level of medication in the at least one reservoir; and 
wherein the wireless transmitter is configured to transmit a signal indicating a level of the medication in the at least one reservoir.  
20. (Currently Amended) The prosthetic intervertebral disc of claim 19, wherein the at least one reservoir is refillable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/            Primary Examiner, Art Unit 3774